In a proceeding pursuant to Family Court Act § 651 for visitation rights, the appeal is from an order of the Family Court, Suffolk County (Hurley, J.), entered April 24, 1986, which granted the petitioner visitation with her granddaughter.
Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances of this case there was no abuse of discretion in providing the petitioner with limited visitation. The challenged determination is consistent with the demands of equity and the best interests of the child. Thompson, J. P., Lawrence, Rubin, Kunzeman and Sullivan, JJ., concur.
35